Case 19-12086 Doc 6 Filed 08/07/19 Entered 08/07/19 17:01:31 Main Document Page 1 of 3



                        UNITED STATES BANKRUPTCY COURT
                   EASTERN DISTRICT OF LOUISIANA (NEW ORLEANS)

  RE:                         *                                  Case No. 19-12086
                              *
  EPIC COMPANIES, LLC         *                                  Chapter 7
        Debtor                *
                              *                                  Judge: Elizabeth W. Magner
  *****************************

                  NOTICE OF APPEARANCE AND REQUEST FOR NOTICE

         PLEASE TAKE NOTICE, that Thomas J. Lutkewitte of the law firm Favret, Demarest,

  Russo, Lutkewitte & Schaumburg, has been retained as attorney for Redfish Rentals, Inc. in the

  above referenced proceedings and pursuant to Sections 102(1), 342 and 1109(b) of the United States

  Bankruptcy Code and Bankruptcy Rules 2002 and 9010, the undersigned requests that all Notices

  given or required to be given and all papers served, or required to be served in this case, be given to

  and served upon the following:


                         THOMAS J. LUTKEWITTE, LA Bar #09196
                FAVRET, DEMAREST, RUSSO, LUTKEWITTE & SCHAUMBURG
                             A Professional Law Corporation
                             1515 Poydras Street, Suite 1400
                             New Orleans, Louisiana 70112
                             Telephone No.: (504) 561-1006
                             Facsimile No.: (504) 523-0699
                            Email: tlutkewitte@favretlaw.com


         PLEASE TAKE FURTHER NOTICE, that pursuant to Section 1109(b) of the United

  States Bankruptcy Code, the foregoing request includes not only the Notices and papers referred to

  in the Bankruptcy Code Sections and Bankruptcy Rules specified above, but also includes, without

  limitation, any plan of reorganization and objections thereto, and any orders, motions, applications,

  complaints, demands, hearing notices, order, disclosure statements, other pleadings, memorandums

  of briefs in support of the foregoing, any other documents brought before the court with respect to



                                                   [1]
Case 19-12086 Doc 6 Filed 08/07/19 Entered 08/07/19 17:01:31 Main Document Page 2 of 3



  these proceedings, whether formal or informal, whether written or oral, and whether transmitted or

  conveyed by mail, hand delivery, telephone, telegraph, telex, facsimile or otherwise, in any and all

  notices relating to any of the foregoing.



          New Orleans, Louisiana, this 7th day August 2019.




                                          Respectfully submitted,

                                          FAVRET, DEMAREST, RUSSO, LUTKEWITTE
                                          & SCHAUMBURG
                                          A Professional Law Corporation

                                          /s/ Thomas J. Lutkewitte
                                          THOMAS J. LUTKEWITTE, No. 09196
                                          CONOR T. LUTKEWITTE, No. 34653
                                          1515 Poydras Street, Suite 1400
                                          New Orleans, LA 70112
                                          Telephone No.: (504) 561-1006
                                          Facsimile No.: (504) 523-0699
                                          Email: tlutkewitte@favretlaw.com
                                          Email: clutkewitte@favretlaw.com
                                          Attorney for Redfish Rentals, Inc.




                                                   [2]
Case 19-12086 Doc 6 Filed 08/07/19 Entered 08/07/19 17:01:31 Main Document Page 3 of 3



                        UNITED STATES BANKRUPTCY COURT
                   EASTERN DISTRICT OF LOUISIANA (NEW ORLEANS)

  RE:                         *                                 Case No. 19-12086
                              *
  EPIC COMPANIES, LLC         *                                 Chapter 7
        Debtor                *
                              *                                 Judge: Elizabeth W. Magner
  *****************************

                                   CERTIFICATE OF SERVICE

         The undersigned certifies that a true and correct copy of the foregoing Notice of Appearance

  and Request for Notice was served by the electronic case filing system for the United States

  Bankruptcy Court for the Eastern District of Louisiana, New Orleans Division, and by United States

  Mail; postage prepaid, this 7th day of August 2019, as follows:


         Mr. Mark C. Landry
         Newman, Mathis, Brady & Speadale, APLC
         433 Metairie Rd., Ste. 600
         Metairie, LA 70005

         U.S. Trustee
         Office of U.S. Trustee
         400 Poydras St., Ste. 2110
         New Orleans, LA 70130


                                                         /s/ Thomas J. Lutkewitte
                                                         THOMAS J. LUTKEWITTE




                                                   [3]
